COURT OF APPEALS
SANDEE BRYAN MARION                FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE CLERK
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                           OF COURT
KAREN ANGELINI                          300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                      SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                  WWW.TXCOURTS.GOV/4THCOA.ASPX                           TELEPHONE
PATRICIA O. ALVAREZ                                                                       (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                             FACSIMILE NO.
  JUSTICES                                                                                 (210) 335-2762


                                            October 2, 2015


   David K. Chapman                                            John Hoover
   Attorney At Law                                             200 Earl Garrett, Suite 202
   P.O. Box 427                                                Kerrville, TX 78028
   Karnes City, TX 78118                                       * DELIVERED VIA E-MAIL *
   * DELIVERED VIA E-MAIL *

   Wallace T. Ferguson
   Ferguson & Hix
   P.O. Box 1106
   Boerne, TX 78006
   * DELIVERED VIA E-MAIL *


   RE:    Court of Appeals Number: 04-15-00189-CR, 04-15-00190-CR, 04-15-00191-CR
          Trial Court Case Number: 5623, 5624, 5643
          Style:                   The State of Texas v. James Norman Evans

   Dear Counsel:

           The Court has reviewed the record and briefs in this appeal and has determined that oral
   argument will not significantly aid it in determining the legal and factual issues presented in the
   appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
   cause is advanced for ON BRIEFS submission on November 10, 2015, to the following panel:
   Justice Karen Angelini, Justice Luz Elena D. Chapa, and Justice Jason Pulliam. All parties will
   be notified of the Court’s decision in this appeal in accordance with TEX. R. APP. P. 48.

           Either party may file a motion requesting the Court to reconsider its determination that
   oral argument will not significantly aid the Court in determining the legal and factual issues
   presented in the appeal. See TEX. R. APP. P. 39.8. Such a motion should be filed within ten (10)
   days from the date of this letter.

                                                               Very truly yours,


                                                               ______________________________
                                                               Karen Angelini, Justice